DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(p)(1) and (4).  Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted. The handwritten reference characters are illegible in figure 5 and figure 8, and additionally the method in figure 10 is illegible.  37 CFR 1.84(p)(4) states the same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.  Numbers 60 and 64 are both used throughout the figures to represent the same part.  Figures 2, 3, 7, and 8 use number 60 to represent the upright latch support arms, and figures 5 and 6 use number 64 to describe the same thing.  Figures 7 and 8 show number 64 as being related to a different set of latch support arms.
The drawings are objected to under 37 CFR 1.84(r)(1) and (2).  Arrows may be used at the ends of the lines, provided that their meaning is clear.  On a lead line, a freestanding arrow is used to indicate the entire section towards which it points.  Throughout the application, arrows are used to indicate details where a lead line is more appropriate.  A non-exhaustive example list of this is as follows:
-Figure 5: numbers 30, 42, and 61 
-Figure 6: numbers 56, 66, and 68 
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the lock mechanism (42), roller support aperture (62), and latch mechanism (66) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are further objected to because of the following non-exhaustive list:
-Figure 1: 
-numbers 36 and 38 are pointing to the same element
		-number 44 points to two separate details of the structure
		-number 46 points to three separate details of the structure
	-Figure 2:
		-it is not clear what design element number 54 is pointing to
	-Figure 3:
-number 4 is not described in the specification, this appears to be a typographical error and the number should instead have 2 digits
-numbers 52 and 58 are pointing to the same element
	Figure 5:
		-number 15 “the second panel” points to both panels shown
-numbers 12, 15, and 24 point to the same element
-numbers 15 and 26 point to the same element
-number 14 should be shown further away from the rest of the figure to indicate it is referring to the entirety of figure 5 as “the panel door”
-numbers 47 and 50 point to the same element on the right side of the drawing
Figure 6:
-it is not clear what 70 is pointing to, the element indicated does not appear to be a latch plate, but instead an aperture
	Figure 7: 
		-number 82 points to two separate details of the structure
-number 72 in figure 7 points to a different element in figure 8, it is not clear which one should be correct
Figure 8:
-number 92 points to what was referred to as number 72 in figure 7
- numbers 70 and 82 are pointing to the same element
-number 74 in figure 8 points to the same element as number 104 in figure 9, it is not clear which one should be correct
	The examiner has tried to identify all drawing issues; however, the applicant is advised to review the figures and specification to make sure all necessary drawing corrections are identified and made.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure. The
abstract is objected to because it is too long.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: The specification  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 limitation reads “…wherein a one edge of the second support plate…”, the examiner believes this should read “…wherein one edge of the second support plate…”.
Claim 6 is objected to because of the following informalities:  Claim 6 limitation reads "removable engages", the examiner believes this should instead read "removably engages" . 
Claim 11 is objected to because of the following informalities:  Claim 11 limitation reads “A method for operating for a lockable…”, the examiner believes this should instead read “A method for operating a lockable...”.  Claim 11 is further objected to for the limitation “...one door panel to the another door panel", the examiner believes this should instead read "…one door panel to the other door panel" .  
Claim 17 is objected to because of the following informalities:  Claim 17 limitation reads “...and subsequent deactivating the lock mechanism…”, the examiner believes this should instead read “…and subsequently deactivating a lock mechanism”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: lock mechanism in claims 1, 4-6, 9-11, and 15-20; pivot mechanism in claims 1, 3, 4, 11, and 20; latch mechanism in claims 6-8, and securing device in claims 6, 7, 9, 15, 17 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 reads “the first hinge plate is further configured to attach to a first door panel of a panel door while a second hinge plate is further configured to attach to a second door panel”.  The claim limitation is indefinite, as the specification does not provide information for one to understand how the first and second hinge plates are to be attached to the door panels.  Further, the drawings do not show a structure for which the first and second hinge plates can be attached to door panels.    
Claim 5 reads “…the first support plate comprises one or more ridges that are removably engaged by the lock mechanism…”.  This language does not clearly define the subject matter being claimed.  Based on the details in the specification and the ridges (49) on shown on the second support plate (46) in figure 3, the examiner believes the ridges are located on the second support plate instead of the claimed first support as it is the only way for the latch mechanism between the first hinge plate and second hinge plate to work as described in this application.  For the purposes of examination, the examiner has interpreted claim 5 to instead mean “…the second support plate comprises one or more ridges that are removably engaged by the lock mechanism…”.  
Claim 6 reads “…a lock mechanism further comprises a securing device that removable engages to a latch mechanism to hold the lock mechanism…”.  The claim limitation is indefinite as it is unclear to the examiner if the securing device is meant to be a component of the lock mechanism, or a component which acts upon the lock mechanism.  
Claim 19 recites the limitation "latch lever" in line 19 of page 4.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “second hinge plate” in claims 1, 2, 10, 11, and 20 is used by the claim to mean “structure that is removably connected to another,” while the accepted meaning is “a movable joint or mechanism on which a door, gate, or lid swings as it opens and closes.” The term is indefinite because the specification does not clearly redefine the term.  The specification correctly indicates that the first support plate and second support plate on the first hinge plate form a hinge mechanism, but the removably connected nature of how the first and second hinge plate interact is not a hinge mechanism and therefore would need to be re-defined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 11, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clapsaddle (U.S. 3,376,913).
Regarding claim 1, as best understood based on the 35 U.S.C. 112(b) issues identified above, Clapsaddle teaches a lockable door panel hinge comprising a first hinge plate (combination of 36 and 80) and a second hinge plate (38) that are configured to be removably connected to each other by a lock mechanism (104/106 tongues and 74/76 holes) formed by the second hinge plate (38). The first hinge plate (36 and 80) further defines a pivot mechanism (formed by 46, 48, 100, 102, and 42) that bifurcates the first hinge plate (36 and 80) into a first support plate (36) and a second support plate (80), the first support plate (36) and a second support plate (80) are pivotally connected to one another (46, 48, 100, 102, and 42) and the first hinge plate (36) is further configured to attach to a first door panel (16) of a panel door while the second hinge plate (38) is further configured to attach to a second door panel (18) of a panel door to removably hold (46, 48, 64, 100, 102, and 42) the first door panel (16) pivotally adjacent (via the pivot mechanism, see figure 2) to the second door panel (18) and to allow both door panels (16 and 18) to pivot about the pivoting mechanism.
Regarding claim 3, Clapsaddle teaches wherein the first support plate (36) is pivotally connected by the pivot mechanism (46, 48, 100, 102, and 42) to the second support plate (38).
Regarding claim 4, Clapsaddle teaches wherein one edge (top side of 80 as seen in figure 2) of the second support plate (80) engages the pivoting mechanism (46, 48, 100, 102, and 42) while an opposing edge (84 as seen in figure 2) of the second support plate (80) is configured to removable engage the lock mechanism (104/106 tongues and 74/76 holes). 
Regarding claim 11, as best understood based on the 35 U.S.C. 112(b) issues identified above, Clapsaddle teaches a method for operating a lockable door panel hinge comprising a plurality of door panels (16 and 18) that are configured to form a panel door ([column 1, lines 9-11]), wherein a respective door panel pivots about an adjacent door panel (via the pivoting mechanism 46, 48, 100, 102, and 42). Providing a set of lockable door panel hinges (Fig 1 shows a plurality of hinges), each lockable door panel hinge comprising a first hinge plate (36 and 80) and a second hinge plate (38), the two hinge plates further configured to be removably connected together by a lock mechanism (104/106 tongues and 74/76 holes) formed by the second hinge plate (holes 74 and 75 on plate 38), the first hinge plate (36 and 80) further forming a pivot mechanism (46, 48, 100, 102, and 42) that bifurcates the first hinge plate (36 and 80) into a first support plate (36) and a second support plate (80), the first support plate (36) and second support plate (80) pivot about the pivot mechanism (46, 48, 100, 102, and 42), the lock mechanism (104/106 tongues and 74/76 holes) and pivoting mechanism (46, 48, 100, 102, and 42) being separate mechanisms; connecting the first hinge plate (36) to one door panel (16) of the plurality of door panels (column 1, lines 47-49); connecting the second hinge plate (38) to another door panel (18) of the plurality of door panels, and activating the lock mechanism (104/106 tongues and 74/76 holes) to removably connect the first hinge plate (36 and 80) to the second hinge plate (38) and pivotally connecting one door panel (16) to another door panel (18).  
Regarding claim 14, Clapsaddle further teaches the step of pivoting (via the pivot mechanism 46, 48, 64, 100, 102, and 42) the first support plate (36) about the second support plate (38).
Regarding claim 19, Clapsaddle teaches wherein activating the lock mechanism (104/106 tongues and 74/76 holes) further comprises a step of removably engaging (104/106 tongues into 74/76 holes) the lock mechanism latch lever (104/106 tongues act as the lever to connect the two plates) with one or more ridges (74/76 holes) of the second hinge plate (38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 6, 12, 13,  and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapsaddle (U.S. 3,376,913) in view of Roten (U.S. 2010/0088961).
Regarding claim 2, Clapsaddle teaches the lockable door panel hinge according to claim 1.  Clapsaddle does not teach a plurality of wheeled rollers on the hinge assembly.  Roten teaches a removable hinge mechanism on a set of door panels where the first wheeled roller (52) is supported by the first hinge plate (12) and a second wheeled roller (54) is supported by the second hinge plate (42), both the first (52) and second (54) wheeled rollers configured to movable engage a support railing ([0028]).  
Clapsaddle and Roten are both considered to be analogous to the claimed invention because they are in the same field of removable door hinges.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clapsaddle to incorporate the teachings of Roten and provide a door panel assembly with lockable door panel hinges that include a wheeled roller on each half of the hinge assembly.  Doing so would create a panel door with more wheels to aid in the smooth movement of the overhead door when opening and closing.  By spreading the weight of the overhead panel door over a greater number of wheeled rollers, one would extend the usable life of each roller because a larger number of rollers will need to support less weight.  
Regarding claim 6, Clapsaddle teaches the lockable door panel hinge according to claim 1.  Clapsaddle does not teach a securing device that to removably engage the lock mechanism.  Roten teaches a securing device (20) that removably engages ([0013]) a latch mechanism (also 20) to hold the lock mechanism (28 combined with 15 and 16) in a closed position (figure 3a).  Modifying Clapsaddle to incorporate the teachings of Roten and provide a door panel assembly with a detachable hinge assembly would create a panel door, such as an overhead garage door, where the door panels can pivot with respect to one another to raise and lower the panel door along a curved track railing, and also allow the door panels to easily detach from one another without the use of tools.  Doing so would create a panel door that could be modularly assembled, reducing installation time and cost.  Additionally, one or more door panels of the panel door could be removed to allow for an opening to allow airflow through the door opening.  
Regarding claim 12, Clapsaddle teaches the lockable door panel hinge according to claim 11.  Roten further teaches the step of bringing one door panel (60) adjacent to the other door panel (70) as it is inherent to a hinge mechanism that the two entities being hinged together are adjacent to one another.  
Regarding claim 13, Clapsaddle teaches the lockable door panel hinge according to claim 12.  Roten further teaches the step of pivoting the one door panel (60) and the other door panel (70) about the first hinge plate ([0037]).
Regarding claim 15, Clapsaddle teaches the lockable door panel hinge according to claim 12. Roten further teaches activating the lock mechanism (28, 15, 16) further comprises of a step of activating a securing device (20) to removably secure the lock mechanism (28, 15, 16) in a closed position (figure 3a). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roten (U.S. 2010/0088961) in view of Clapsaddle (U.S. 3,376,913).
Regarding claim 20, as best understood based on the 35 U.S.C. 112(b) issues identified above, Roten teaches system of pivotally connected door panels that form a panel door comprising a plurality of door panels (60 and 70) that are configured to form a panel door ([0028]), wherein a respective door panel pivots about an adjacent door panel ([0031]). A set of lockable door panel hinges (12 and 42), each lockable door panel hinge comprising a first hinge plate (12) and a second hinge plate (42), the two hinge plates further configured to be removably connected together ([0037]) by a lock mechanism (15, 16, and 28), the first hinge plate (12) further forming a pivot mechanism (15, 16, and 28).  Roten further teaches connecting the first hinge plate (12) to the respective door panel (seen in figure 3a, hinge assembly 10 which contains hinge plate 12 located on door 60), and the second hinge plate (42) attaches to the adjacent door panel (70).  Roten does not teach the first hinge plate being divided into two hinged support plates or that the second support plate removably engages the lock mechanism so that the two hinge plates pivot about each other.  
Clapsaddle teaches bifurcating the first hinge plate (36 and 80) into a first support plate (36) and a second support plate (38), the first support plate and second support plate pivot about the pivot mechanism (46, 48, 64, 100, 102, and 42), the lock mechanism (104/106 tongues and 74/76 holes) and pivoting mechanism (46, 48, 64, 100, 102, and 42) being separate mechanisms. Clapsaddle further teaches the second support plate (38) removably engaging the lock mechanism (104/106 and 74/76) so that the adjacent door panels (16 and 18) pivot about each other and the pivot mechanism (46, 48, 64, 100, 102, and 42)
Roten and Clapsaddle are both considered to be analogous to the claimed invention because they are in the same field of removable door hinges.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roten to incorporate the teachings of Clapsaddle and provide a door panel assembly with a pivoting hinge connection where the first hinge plate is bifurcated into two support plates.  Doing so would create a panel door with an additional support plate at the hinge joint to strengthen the connection between adjacent panels    

Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clapsaddle (U.S. 3,376,913) in view of Eklund (U.S. 2004/0140676).
Regarding claim 9, Clapsaddle teaches the lockable door panel hinge of claim 1.  Clapsaddle does not teach a securing cap that removably covers a latch lever to prevent a deactivation of a securing device of the lock mechanism.  Eklund teaches an overhead panel door latch where a securing cap (164) removably covers a latch lever (168) to prevent a deactivation of a securing device (166) of the lock mechanism (26).
Clapsaddle and Eklund are considered to be analogous to the claimed invention because they are in the same field of removably securing a latch on a door.   Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapsaddle and incorporate the teachings of Eklund to include securing features for the door latch to the combination of Clapsaddle and Roten to provide a door latch that is secured from unlatching. Additionally, by providing a cover for the movable latching features of the door lock, it would protect against finger pinching and unwanted disengagement during movement.
Regarding claim 10, Clapsaddle teaches the lockable door panel hinge of claim 1.  Clapsaddle does not teach a securing cap that removably covers a latch plate to prevent disengagement of the lock mechanism. Eklund teaches a securing cap (166) that removably covers a latch plate (170) of the lock mechanism (26) to prevent a release of the first hinge (224/226) from the second hinge plate (168).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clapsaddle (U.S. 3,376,913) in view of Roten (U.S. 2010/0088961) as applied to claims 1 and 11 above, and further in view of Eklund (U.S. 2004/0140676).
Regarding claim 16, the combination of Clapsaddle and Roten teaches a method for operating the lockable panel door hinge of claim 11.  Neither Clapsaddle nor Roten teach the step of removably covering the lock mechanism.  Eklund teaches removably covering (164) the lock mechanism (26) and preventing the lock mechanism (26) from disengaging the second support plate (170).  The motivation to combine Clapsaddle and Roten with Eklund are articulated above in the rejection of claim 9.    
Regarding claim 17, the combination of Clapsaddle and Roten teaches a method for operating the lockable panel door hinge of claim 11.  Neither Clapsaddle nor Roten teach the step of removably covering the latch lever.  Eklund teaches a removably securing a securing cap (166) over a latch lever (168), preventing a latch lever (168) rotation ([0032]) and subsequent deactivating the lock mechanism (26) and releasing the first hinge plate (224/226).  

Allowable Subject Matter
Claims 7, 8, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102012222824 (teaches a hinged cabinet with ratchet connection to install/remove door), US 20190186189A1 (teaches a rod , US 4115900 (teaches a  bifurcated hinge design on sectional door), and US 20070215293 (teaches a bifurcated hinge design on sectional overhead door).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan M Heschel whose telephone number is (571)272-6621. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M. HESCHEL/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637